                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


TONI CHAVES,                                      §
                                                  §
                  Plaintiff,                      §             SA-19-CV-00861-ESC
                                                  §
vs.                                               §
                                                  §
COGENT MEDICAL LABORATORY,                        §
LLC,                                              §
                                                  §
                  Defendant.                      §

                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Motion for Leave to

File First Amended Complaint and Brief in Support Thereof [#20]. By her motion, Plaintiff asks

the Court for leave to file her First Amended Complaint to add an additional cause of action for

retaliation in violation of the Fair Labor Standards Act (“FLSA”). Pursuant to the Court’s

Scheduling Order, Plaintiff’s motion is timely.

       Defendant’s response to the motion was due on or before January 29, 2020. See Local

Rule CV-7(e)(2) (responses to nondispositive motions due within seven days of the motion’s

filing). To date, Defendant has not filed a response in opposition. Under this Court’s Local

Rules, the Court may therefore treat the motion as unopposed. See id.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to File First

Amended Complaint and Brief in Support Thereof [#20] is GRANTED. The Clerk is directed to

file Plaintiff’s First Amended Complaint [#20-1].




                                                  1
IT IS SO ORDERED.

SIGNED this 31st day of January, 2020.




                            ELIZABETH S. ("BETSY") CHESTNEY
                            UNITED STATES MAGISTRATE JUDGE




                                         2
